          Case 1:18-cv-05800-CM Document 31 Filed 12/05/18 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                Case No. 18-5800-CM
 United States of America
                                    Plaintiff,

        -against-
 The Walt Disney Company, and
 Twenty-First Century Fox, Inc.     Defendant.

                                       NOTICE OF CHANGE OF ADDRESS

TO:      ATTORNEY SERVICES CLERK AND ALL OTHER PARTIES

         I have cases pending                                  D         I have no cases pending

Pursuant to Local Rule 1.3 of this Court, please take notice of the following attorney information change (s) for:


                             George S. Cary
                                    -----------------
                                    FILL IN ATTORNEY NAME

My SDNY Bar Number is:__________ My State Bar Number is _______

I am,
         D       An attorney

         D       A Government Agency attorney

         [Z]     A Pro Hae Vice attorney

FIRM INFORMATION (Include full name of firm (OLD AND NEW), address, telephone number and fax number):

OLD FIRM:        FIRM NAME:___Qeary Gottlieb Steen & Hamilton LLP
                 FIRM ADDRESS: 2000 Pennsylvania Ave NW, Washington, DC 20006
                 FIRM TELEPHONE NUMBER: +1202974.�1=5=00�--
                 FIRM FAX NUMBER: +1202 9741999_____

NEW FIRM:        FIRM NAME: Cleary Gottlieb Steen & Hamilton LLP
                 FIRM ADDRESS: 2 112 Pennsylvania Ave NW, Suite 1000, Washing!Qn, DC 20037
                 FIRM TELEPHONE NUMBER: + 1202 9741500
                 FIRM FAX NUMBER: +1202 9741999


        0        I will continue to be counsel of record on the above-entitled case at my new firm/agency.


        D        I am no longer counsel of record on the above-entitled case. An order withdrawing my appearance
                 was entered on ______ by Judge__u-��--------


Dated: 12 /05/2018
